Order entered October 3, 2014




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-00066-CR

                                   CRAIG DICKEY, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F06-99720-L

                                            ORDER
          The Court REINSTATES the appeal.

          On July 31, 2014, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the finding that the trial court granted appellant an agreed

motion for new trial and the new trial remains pending. We will dispose of the appeal in due

course.

                                                       /s/   LANA MYERS
                                                             JUSTICE